PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/170,371
Filing Date: 25 Oct 2018
Appellant(s): SEVERINO et al.



__________________
John Lastova
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Applicant’s response:

D. Javasena fails to disclose the claimed coarse grain circuitry and one or more fine grain access circuits

Examiner’s response:
Fine-grain memory access and course-gain memory access shown in fig. 3 are executed by hardware circuits described in paras. 0028 – 0029. 

Applicant’s response:

E. Javasena fails to disclose “forwarding the request from the coarse grain access circuitry to one of the one fine grain access circuits in dependence on the input address”

Examiner’s response:
Javasena discloses the following: 
 and segment select bits that correspond to segment 621 of group 650.  The group select bits may be used in conjunction with group lookup table 713 to identify group 650 as the group corresponding to physical address 610.  Group lookup table may include a reference to segment lookup table 715.  Based upon the reference from group lookup table 713, bits from physical address 610 may be identified as the segment select bits for group 650 that identify segment 621.  Using the identified segment select bits, a corresponding address mask may be found in segment lookup table 715 and sent to address decoder 718.  Since segment 621 from FIG. 6 includes a coarse-grained interleaving pattern, the address mask may cause address decoder 718 to use one or more of the more significant bits of physical address 610 to determine the memory device identifier, which is, in the illustrated example, memory device 
601b. Remaining bits of physical address 610 may be used as the address within memory device 601b.  In some embodiments, the remaining bits may need to be further decoded in order to address the correct locations corresponding to segment 621 within memory device 601b since the memory device may include multiple segments, such as in this example.  


[0065] A determination may then be made regarding the type of interleaving to be used for storing the data (block 803).  Host processor 101 may need to determine if the data is to be stored using fine-grain or coarse-grain interleaving.  The determination may be made based on various criteria.  For example, a value may be received along with the storage request, which may indicate the type of interleaving.  Alternatively, the data may be of a certain type or format which may determine the type of interleaving.  Another example may be related to a processor or subsystem that may be the primary user of the data, such as, a graphics processor.  For example, referring to FIG. 2, if processor 201 is a graphics processor, data related to the graphics processor may be stored only in memory device 200, allowing processor 201 to have faster access to the data than if fine-grained interleaving were used to store the data.  If coarse-grain interleaving is determined, then the method may move to block 805.  Otherwise, fine-grain storage may be used. 

As such, Javasena clearly shows that group 650 has both coarse grain access 621 and fine grain memory access 620, fig. 6.  Since a request can consist of a group of memory blocks, a request can easily forward the request from coarse grain to fine grain base on the following: a value of the storage request, certain type or format or type of processor. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JUANITO C BORROMEO/Assistant Examiner, Art Unit 2184                                                                                                                                                                                                        
Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184    
                                                                                                                                                                                                    /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.